DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-7, 9-12 and 15 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Gross (US Pub 20190161386).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102 (a1) rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-5, 12 and 15: Gross teaches a tempered glass sheet having a compressive stress layer in a surface thereof (abstract, 0055) and the sheet can comprise a composition (in mol%) meeting the requirements claimed (see for example Gross’ Example 61 in the Tables). 
Regarding claim 6: The sheet can also comprise a composition (in mol%) meeting the requirements of claim 6 (see for example Gross’ Example 107 in Tables). 
Regarding claim 7: The compressive stress layer will have a CS of 450-800MPa (0055). 
Regarding claim 9: Given that Gross’ glass has the same composition as that claimed, one having ordinary skill would expect the same properties (MPEP 2112). 
Regarding claim 10: The glass sheet can be formed by fusion draw wherein the sheet will have overflow-merged surfaces in a middle portion in a thickness direction as claimed (see 0050). 
Regarding claim 11: Gross teaches cover glass such as that for a touch panel display comprising their glass (see entire document including par 0003). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 8, 13-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Pub 20190161386) as applied to claim 1 in view of either one of Schneider (US Pub 20180105461) or Oram (US Pub 20170355640).
Regarding claim 8: Although Gross does teach that their CS layer should have a DOL from 0.15t to 0.25t (t=thickness of the glass, 0059), Gross simply does not specify what their “t” should be. However, given that Gross does not appear to limit their thickness but instead only generally teach it being thin chemically tempered glass used for cover glass, one having ordinary skill would reasonably look to the prior art to determine desirable thicknesses for such glasses.
As Schneider and Oram, who both similarly disclose thin chemically tempered glass, teach that such glasses can be made to have desirable thicknesses of 0.8mm (see Examples in Schneider), 0.5mm (see 0043 in Schneider and 0049 in Oram), etc. it would have been obvious to one having ordinary skill at the time of invention to modify Gross to include their glasses having a thickness of 0.8mm or even 0.5mm in order to obtain desirable chemically tempered glasses.
	These thickness within Gross’ teaching of 0.15t to 0.25t, will provide for DOLs as claimed. 
Regarding claims 13-14 and 16: Gross does not teach the conditions of claims 13, 14 and 16, however, Gross is teaching a chemically tempered glass.
As Schneider and Oram, who both similarly disclose a chemically tempered glass, teach that such glasses can be beneficially made to include Fe2O3 in an amount overlapping the range claimed (see 0101 in Schneider and 0054 in Oram), TiO2 in an amount overlapping the range claimed (see 0101 in Schneider and  0054 in Oram) as well as Cl in an amount overlapping the range claimed as a refining agent (see 0098 in Schneider and 0054 in Oram), it would have been obvious to one having ordinary skill at the time of invention to modify Gross to include their glasses being made to include Fe2O3, TiO2 and Cl in an amount overlapping the ranges claimed as a refining agent in order to obtain desirable chemically tempered glasses.
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose compositions within workable ranges (MPEP 2144.05). 
Regarding claim 17: While Gross may not explicitly disclose the conditions of claim 17, they do not appear to limit their glass either and instead only generally teach a chemically tempered glass.
	As Schneider and Oram, who both similarly disclose a chemically tempered glass, teach that such glasses can be made to include a stress profile having multiple peaks and multiple bottoms (see Figures in both Schneider and Oram), it would have been obvious to one having ordinary skill at the time of invention to modify Gross to include their glasses having a stress profile having multiple peaks and multiple bottoms to obtain a desirable chemically tempered glass.


Response to Arguments
Applicant’s arguments filed June 28, 2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784